Title: To Thomas Jefferson from John Bondfield, 15 July 1786
From: Bondfield, John
To: Jefferson, Thomas


Bordeaux, 15 July 1786. Has shipped on board the Comte d’Artois, Capt. Stephen Gregory, 50 cases of arms, numbered 1 to 50, from the manufactory at Tulle, addressed to the governor of Virginia for the account of that state; lists papers enclosed. The governor must return an “especially authenticated” certificate to cancel Bondfield’s bond for the safe delivery of the arms. Has drawn draft in favor of M. Ladurantic, payable 29 July, for his expenditures. “I have given uncommon attention to have the Cases most securedly packt that should they be exposed by unforeseen Events to wet or Damps I am perswaided the Coats I have put on them will preserve them against all Accidents. I met with difficulty to obtain permission to ship them. Arms and all warlike Stores are prohibited to be sent out of the Kingdom and cannot be shipt without a special permission from the Governor or Intendant of the Province. Both being absent the Subdelegate was apprehendsive.” Suggests that TJ procure a general order for future shipments. Has shipped sundry articles for Francis Eppes to the care of Charles Carter of Shirley, on James River; encloses an account for this shipment, amounting to 119 l. 18s. 9d. together with one for wine forwarded to TJ on 24 June, amounting to 498 1. for which he will draw on TJ in accordance with TJ’s instructions. Inquires whether, in case of failure of direct conveyance to Virginia, future arms could be sent to Philadelphia. Has communicated the resolutions of the committee held at Berni to “the Trade of this City, Rochfort, Rochelle and Bayonne.”
